UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4465


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL SCOTT GUMULA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00105-MR-DLH-1)


Submitted:   January 30, 2014              Decided:   February 12, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Michael    Scott       Gumula       entered       a    conditional       guilty

plea,       see    Fed.     R.    Crim.      P.   11(a)(2),         to    manufacturing         and

possessing with intent to distribute marijuana, in violation of

21 U.S.C. § 841(a)(1) (2012).                         Gumula preserved his right to

appeal the district court’s order accepting the recommendation

of    the    magistrate          judge    and     denying      his       motion    to    suppress

evidence seized             during     the    search      of    a    residence      Gumula      was

occupying.           Because      we     conclude       the    challenged         evidence      was

admissible          pursuant       to      the        good-faith         exception        to    the

exclusionary rule articulated in United States v. Leon, 468 U.S.
897    (1984)       (“good-faith         exception”),          we    affirm.        See    United

States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009) (explaining

that    court       may     proceed      directly       to     issue      of    good    faith    if

defendant          challenges       both      probable         cause      determination         and

application of good-faith exception).

                  When considering the denial of a motion to suppress,

we review a district court’s legal conclusions de novo, and its

factual      findings       for    clear      error.          United      States    v.    Guijon-

Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                                      The evidence is

construed in the light most favorable to the Government, the

prevailing party below.                  United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).               Pursuant to the good-faith exception, when

“an officer act[s] with objective good faith within the scope of

                                                  2
a search warrant issued by a magistrate,” suppression of the

evidence obtained in the search does not serve the exclusionary

rule’s deterrence objective, as the officer has attempted to

comport with the law.         United States v. Perez, 393 F.3d 457, 461

(4th Cir. 2004) (internal quotation marks omitted).                       Therefore,

“evidence   obtained     pursuant    to       a   search   warrant      issued   by   a

neutral magistrate does not need to be excluded if the officer’s

reliance    on     the   warrant     was      objectively        reasonable.”     Id.

(internal quotation marks omitted).                “Usually, a warrant issued

by a magistrate suffices to establish that a law enforcement

officer    has   acted   in   good   faith        in   conducting    the    search.”

United    States    v.   Doyle,    650 F.3d 460,    467   (4th    Cir.    2011)

(internal quotation marks and alteration omitted).

            However, an officer’s reliance on a warrant is not

objectively reasonable:

     (1) if the magistrate . . . was misled by information
     in an affidavit that the affiant knew was false or
     would have known was false except for his reckless
     disregard of the truth;

     (2) if the . .           .   magistrate wholly abandoned his
     judicial role .          .   . [as a detached and neutral
     decision maker];

     (3) if the affidavit supporting the warrant is so
     lacking in indicia of probable cause as to render
     official    belief in   its    existence   entirely
     unreasonable; and

     (4) if . . . the warrant is so facially deficient—
     i.e., in failing to particularize the place to be
     searched or the things to be seized—that the executing
     officers cannot reasonably presume it to be valid.
                                          3
Id. (internal quotation marks omitted).                Gumula argues that all

but the fourth scenario preclude application of the good-faith

exception here.       We disagree.

          “In challenging a search warrant on the theory that

the officer’s affidavit omitted material facts with the intent

to make, or in reckless disregard of whether they thereby made,

the   affidavit    misleading,”        Gumula     must     first    establish     a

deliberate or reckless omission of information.                    Andrews, 577
F.3d at 238 (internal quotation marks and alteration omitted).

Gumula must then show “that the inclusion of this information

would have defeated probable cause.”             Id. at 238-39.

          Gumula, however, does neither.                  Contrary to Gumula’s

suggestion, the fact alone that an affiant officer has omitted

certain facts     from      his   affidavit    when    applying    for    a   search

warrant   cannot      establish      the      requisite     deliberateness        or

recklessness.      United States v. Lalor, 996 F.2d 1578, 1583-84

(4th Cir. 1993); United States v. Colkley, 899 F.2d 297, 300-01

(4th Cir. 1990).         Moreover, Gumula fails to propose how the

factual omissions he identifies would have defeated a finding of

probable cause.

          We also reject Gumula’s contention that the officer’s

affidavit supporting the challenged warrant was so lacking that

the judicial officer issuing the warrant must have abandoned his

impartiality    and    no    executing       officer   could   have      reasonably

                                         4
relied on the warrant’s validity.                    Because Gumula essentially

argues that the affidavit was “grossly insufficient,” his claims

are    most     appropriately      analyzed         solely     under    Leon’s     third

exception.       United States v. Wellman, 663 F.3d 224, 229 (4th

Cir. 2011).        Having carefully reviewed the record, we conclude

that the subject affidavit bore sufficient “indicia of a strong

search warrant application” to justify a reasonable officer’s

belief in the existence of probable cause.                    Id.

              As the affidavit described, Gumula was one of three

individuals implicated in the large-scale, indoor cultivation of

marijuana.       Although the evidence directly incriminating Gumula

was    scant,    months    of   investigation         repeatedly       and    decisively

tied     Gumula’s       alleged        accomplices       to     ongoing        marijuana

production.       Moreover, the affidavit suggested a nexus between

that criminal activity and two adjacent residences in Arden,

North Carolina.           Lalor, 996 F.2d at 1582.                   For a period of

approximately five months, one of Gumula’s suspected associates

paid the electric bills for both residences.                         Gumula took over

the bill for one of the residences in May 2011.                          For the next

four     months,       however,        both       residences        consistently     and

inexplicably consumed electricity at a rate five times that of

two similarly sized homes in the same neighborhood.                          Contrary to

Gumula’s      suggestion,       such     coincidental         and    anomalous     power

consumption      was   clearly    corroborative         of     marijuana      production

                                              5
and   suggested     a   connection       between     Gumula   and     the    other   two

suspects.       Considering also the remainder of the information in

the affidavit, we conclude that an executing officer could have

reasonably believed that it supplied probable cause.                        See Lalor,
996 F.2d at 1579-80, 1582-83; cf. United States v. Carpenter,

360 F.3d 591, 593, 596-97 (6th Cir. 2004); United States v.

Clark, 31 F.3d 831, 835 (9th Cir. 1994).

               Accordingly,      because       the   district       court     properly

denied    Gumula’s      motion    to     suppress,     we   affirm     the    district

court’s judgment.         We dispense with oral argument because the

facts    and    legal   contentions       are   adequately      presented      in    the

materials      before   this     court    and    argument     would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                           6